FILED
                                                                                          MAY - 8 161tS
                             UNITED STATES DISTRICT COURT
                                                                                    NANCY MAYER WIITTINGTO"i CL[;RK
                             FOR THE DISTRICT OF COLUMBIA                                 U.S. DlSJICT COUIrl'


DAVID KISSI,

               Plaintiff,
       v.                                             Civil Action No.
                                                                             G9 U861
PETER J. MESSITTE, et al.,

               Defendants.


                                  MEMORANDUM OPINION

       This matter is before the Court on consideration of plaintiffs application to proceed in

forma pauperis and pro se complaint. The Court will grant the application, and will dismiss the

complaint.

       It appears that plaintiff, his spouse, and his business have been parties to civil, criminal or

bankruptcy proceedings in the United States District Court for the District of Maryland.

Generally, plaintiff alleges that The Hon. Peter J. Messitte has abused his discretion by making

rulings and issuing orders adverse to plaintiffs interests, and that Judge Messitte otherwise has

acted in concert with the other named defendants to plaintiffs detriment. Plaintiff "pleads that

he and his spouse should ... be compensated by Judge Messitte personally for $100 million for

his malicious abuse of discretion" in allowing others "to pursue and collect fraudulent judgments

against [him]; for having [him] falsely jailed and nearly having [him] deported; and for

deliberately causing [him] to lose his business." CompI. at 3. It does not appear that plaintiff

states claims against or demands any relief from the other named defendants.

       Judge Messitte enjoys absolute immunity from liability for damages for acts committed

within his judicial jurisdiction. See Mirales v. Waco, 502 U.S. 9 (1991); Forrester v. White, 484
u.s. 219 (1988); Bradley v. Fisher, 13 Wall. 335,20 L.Ed. 646      (1872). To the extent that

plaintiffs claim goes to the fact of his confinement, he cannot recover damages in a civil rights

action under 42 U.S.c. § 1983 without showing that his confinement has been invalidated by

"revers[al] on direct appeal, expunge[ment] by executive order, declar[ation of invalidity] by a

state tribunal authorized to make such determination, or ... a federal court's issuance of a writ of

habeas corpus." Heckv. Humphrey, 512U.S. 477, 486-87 (1994); accord White v. Bowie, 194

F.3d 175 (D.C. Cir. 1999) (table). Plaintiff has not satisfied this prerequisite and therefore fails

to state a claim under Section 1983.

       Accordingly, the Court will dismiss this action with prejudice under 28 U.S.c. §

1915A(b) because the complaint seeks monetary relief from a defendant who is immune from

such relief and fails to state a claim upon which relief can be granted. An Order consistent with

this Memorandum is issued separately on this same date .




                                                       .~··,-0b-
                                               UnitetStates District Judge